Exhibit 10.8

R E S T R I C T E D S T O C K U N I T A W A R D C E R T I F I C A T E

 

Non-transferable

 

G R A N T T O

 

 



("Grantee")

 

by FB Financial Corporation (the "Company") of

 

restricted stock units conve11ible, on a one-for-one basis, into shares of Stock
(the "Units").

 

The Units are granted pursuant to and subject to the provisions of the FB
Financial Corporation 2016 Incentive Plan (the "Plan") and to the terms and
conditions set f011h on the following pages (the "Terms and Conditions"). By
accepting the Units, Grantee shall be deemed to have agreed to the Terms and
Conditions set forth in this Award Certificate and the Plan . Capitalized terms
used herein and not otherwise defined shall have the meanings assigned to such
terms in the Plan.

 

Unless vesting is accelerated in accordance with the Plan or Section l of the
Terms and Conditions, the Units shall vest (become non-forfeitable) in
accordance with the following schedule, subject to Grantee's Continuous Service
on each vesting date.

 

 

 

Vesting Date



Percent of Units Vesti ng

 

 

 

 

 

 

 

IN WITNESS WHEREOF, FB Financial Corporation, acting by and through its duly
authorized officers, has caused this Award Certificate to be duly executed.

 

FB FINANCIAL CORPORATION

 

 



By:James Gordon

Its:Chief Financial Officer Grant Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.8

 

Approved by Compensation Committee on 3.1.2018

 

--------------------------------------------------------------------------------

Exhibit 10.8

TERMS AND CONDITIONS

1.   Vesting of Units. The Units will vest and become non-forfeitable on the
earliest to occur of the following (each, a "Vesting Date"):

 

(a)

as to the percentages of the Units specified on the cover page hereof, on the
respective Vesting Dates specified on the cover page hereof, subject to
Grantee's Continuous Service on each vesting date;

 

(b)

as to all of the Units, on the termination of Grantee's Continuous Service by
the Company by reason of Grantee's death;

 

(c)

as to all of the Units, on the termination of Grantee's Continuous Service by
the Company by reason of Grantee's Disability ;

 

(d)

as to all of the Units, on the termination of Grantee's Continuous Service by
the Company by reason of Grantee's Qualifying Retirement. For purposes of this
Award Certificate, a "Qualifying Retirement" means Grantee's termination of
employment at or following age 65 with at least ten ( 10) years of service with
the Company;

 

(e)

as to all of the Units, on the termination  of Grantee's Continuous Service by
the Company without Cause;

 

(f)

as to all of the Units, on the occurrence of a Change in Control, unless the
Units are assumed by the surviving entity or otherwise equitably converted or
substituted in connection with the Change in Control; or

 

(g)

as to all of the Units, if the Units are assumed by the surviving entity or
otherwise equitably converted or substituted in connection with a Change in
Control, on the termination of Grantee's employment by the Company without Cause
(or Grantee's resignation for Good Reason as provided in any employment,
severance or similar agreement between Grantee and the Company or an Affiliate)
within two years after the effective date of the Change in Control.

If Grantee's Continuous Service terminates prior to a Vesting Date for any
reason other than as described in (b), (c), (d), (e) or (g) above, Grantee shall
forfeit all right, title and interest in and to the then unvested Units as of
the date of such termination and the unvested Units will be reconveyed to the
Company without further consideration or any act or action by Grantee.

 

2.

Conversion to Stock. The Units that vest upon a Vesting Date will be converted
to shares of Stock on the Vesting Date (the "Conversion Date"). Notwithstanding
the foregoing, if (i) the Vesting Date occurs by reason of Section l(c), (d),
(e) or (g) hereof, and (ii) Grantee is a "specified employee" of the   Company  
(as  defined   in   Section 409A   of  the   Code   and   applicable
regulations) as of the date of his or her termination of employment, then, to
the extent required by Section 409A of the Code, the shares of Stock will be
delivered to Grantee on the first day of the seventh month following the date of
Grantee's termination of employment. The shares of Stock will be registered in
the name of Grantee as of the Conversion Date, and certificates for the shares
of Stock (or, at the option of the Company, statements of book entry notation of
the shares of Stock in the name of Grantee in lieu thereof) shall be delivered
to Grantee or Grantee's designee upon request of Grantee as soon as practicable
after the Conversion Date.

 

 

3.

Dividend Rights. The Units are not entitled to any dividends or dividend
equivalent rights.

 

 

4.

Voting Rights. Grantee shall not have voting rights with respect to the Units.
Upon conversion of the Units into shares of Stock, Grantee will obtain full
voting rights and other rights as a shareholder of the Company.

 

 

5.

No Right of Continued Service.   Nothing in this Award Certificate shall
interfere with or limit in any way the right of the Company or any Affiliate to
terminate Grantee's service at any time, nor confer upon Grantee any right to
continue to provide services to the Company or any Affiliate.

 

6.Restrictions on Transfer and Pledge. No right or interest of Grantee in the
Units may be pledged, encumbered, or hypothecated to or in favor of any party,
or shall be subject to any lien, obligation, or liability of Grantee to any
other party. The Units are not assignable or transferable by Grantee other than
by will or the laws of descent and distribution.

7.Restrictions   on   Issuance   of   Shares.   If at any time the Committee
shall determine, in its discretion, that registration, listing or qualification
of the Shares underlying the Units upon any Exchange or under any foreign,
federal, or local law or practice, or the consent or approval of any
governmental regulatory body, is necessary or desirable as a condition to the
settlement of the Units, the Units will not be converted to Shares in whole or
in part



Approved by Compensation Committee on 3.1.2018

 

 



--------------------------------------------------------------------------------

Exhibit 10.8



unless and until such registration, listing, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Committee.

8.Payment of Taxes. The Company or any employer Affiliate has the authority and
the right to deduct or withhold, or require Grantee to remit to the employer, an
amount sufficient to satisfy federal, state, and local taxes (including
Grantee's FICA obligation) required by law to be withheld with respect to any
taxable event arising in connection with the Units. The withholding requirement
shall be satisfied by withholding from the settlement of the Units Shares having
a Fair Market Value on the date of withholding equal to the minimum amount
required to be withheld for tax purposes.

9.Plan Controls. The terms contained in the Plan are incorporated into and made
a part of this Award Certificate, and this Award Certificate shall be governed
by and construed in accordance with the Plan. In the event of any actual or
alleged conflict between the provisions of the Plan and the provisions of this
Award Certificate, the provisions of the Plan shall be controlling and
determinative.

10.Successors. This Award Certificate shall be binding upon any successor of the
Company, in accordance with the terms of this Award Certificate and the Plan.

11.Severability. If any one or more of the provisions contained in this Award
Certificate are invalid, illegal or unenforceable, the other provisions of this
Award Certificate will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

12.Notice. Notices hereunder must be in writing, delivered personally or sent by
registered or certified U.S. mail, return receipt requested, postage prepaid.
Notices to the Company must be addressed to FB Financial Corporation, 211
Commerce Street, Suite 300, Nashville , TN 37201; Attn: Corporate Secretary, or
any other address designated by the Company in a written notice to Grantee.
Notices to Grantee will be directed to the address of Grantee then currently on
file with the Company, or at any other address given by Grantee in a written
notice to the Company.

13.Clawback. The Units shall be subject to any compensation recoupment policy of
the Company that is applicable by its terms to Grantee and to awards of this
type.



Approved by Compensation Committee on 3.1.2018

 

 

